Citation Nr: 0738196	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO.  05-08 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for skin rash.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel






INTRODUCTION

The veteran served on active duty from May 1965 to May 1967. 

These matters comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to the 
benefits currently sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran seeks service connection for PTSD and a skin 
rash.  He alleges that PTSD is the result of three stressors: 
a 1966 attack upon the ammunition dump at Long Bien; a 
firefight in which he was involved while traveling to Saigon; 
and the sight of dead bodies.  He has been unable to provide 
any other specifics about his stressors.  

A veteran must provide sufficiently detailed information 
about at least one incident in order to enable VA to verify 
his stressor.  Here, the veteran has indicated that he 
witnessed a 1966 attack upon the ammunition stores at Long 
Bien.  His service personnel records show that the veteran 
arrived in the Republic of Vietnam on or about November 1, 
1966, and that he was assigned to the 60th Ordnance Company 
as an ammunition storage specialist.   Upon remand, the U.S. 
Army and Joint Services Records Research Center (JSRRC) 
should be asked to verify any enemy attacks on the Long Bien 
ammunition stores between November and December 1966 and the 
proximity of the veteran's unit to them.  If the stressor can 
be verified, the veteran should be afforded a VA examination 
to determine the nature and etiology of his PTSD.  

With regard to the veteran's skin rash, the Board is required 
to seek a medical opinion if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but contains competent evidence of a 
current disability, establishes that the veteran suffered an 
event, injury or disease in service, and indicates that the 
current disability may be associated with the in-service 
event, injury or disease.  38 C.F.R. § 3.159(c)(4).  In this 
case, the veteran has submitted a March 2003 VA examination 
diagnosing xerosis of unknown etiology.  There is evidence in 
his service medical records that he was treated for a skin 
disorder in February 1966.  The veteran should be scheduled 
for another examination in order to ascertain the etiology of 
his current skin disorder.  

The veteran has identified records dating from the 1980s that 
may show treatment for both skin rash and PTSD symptomatology 
at the Tuscaloosa VA Medical Center.  There has been no 
attempt to associate the identified records with the claims 
folder.  Upon remand, a request for those records should be 
made.   

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Tuscaloosa VA Medical 
Center any records of the veteran's 
treatment for skin rash or PTSD 
symptomatology during the 1980s.  The 
facility should be asked to notify the RO 
in writing if such records cannot be 
located.    

2.   Request that JSRRC provide any 
available information that might 
corroborate the veteran's account of an 
attack on the Long Bien ammunition stores 
in November and/or December 1966 that 
resulted in its destruction.  If such an 
attack or attacks can be identified, 
request that JSRRC determine the proximity 
of the 60th Ordnance Company to Long Bien 
at the time.  Provide JSRRC with copies of 
any personnel records obtained showing 
service dates, duties, and units of 
assignment.

3.  If the record corroborates the 
veteran's stressor concerning an attack on 
the Long Bien ammunition stores, arrange 
for the veteran to be afforded a VA 
psychiatric examination to determine 
whether he meets the diagnostic criteria 
for PTSD based on the verified stressor.  
The RO must specify for the examiner that 
only the verified stressor may be 
considered for the purpose of determining 
whether the veteran was exposed to a 
stressor in service. The examination 
report should reflect review of pertinent 
material in the claims folder.

If a diagnosis of PTSD is made, the 
examiner should specify (1) whether the 
verified stressor was sufficient to 
produce PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; and 
(3) whether there is a link between the 
current symptomatology and the verified 
stressor.  The examination report should 
include the complete rationale for all 
opinions expressed.  All necessary special 
studies or tests, to include psychological 
testing and evaluation, such as the 
Minnesota Multiphasic Personality 
Inventory, and the Mississippi Scale for 
Combat-Related PTSD, should be 
accomplished.  The entire claims folder 
and a copy of this REMAND must be made 
available to the examiner prior to the 
examination.

4.  Schedule a VA dermatologic examination 
to determine the nature and etiology of 
the veteran's skin rash.  All necessary 
tests and studies should be conducted. The 
claims folder and this REMAND should be 
made available to the examiner for review 
in conjunction with the examination.

For each skin rash found, the examiner 
should indicate whether there is a 50 
percent probability or greater that the 
disorder is related to the veteran's 
service, in particular the February 1966 
skin rash for which the veteran was 
treated.  A complete rationale for all 
opinions expressed should be provided.

5.  After the above has been completed, 
readjudicate the issues on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issues on appeal 
continue to be denied, the veteran and his 
representative must be provided a 
supplemental statement of the case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.     §§ 5109B, 7112.



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of 
Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).  


 
